EXHIBIT 10.22



SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT
[Regency by the Vineyard, Euless, Texas]
THIS SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT (this "Amendment") is
entered into to be effective as of August 6, 2015, by and between AP WP VINEYARD
REIT LLC, a Delaware limited liability company ("Seller"), and STEADFAST ASSET
HOLDINGS, INC., a California corporation ("Purchaser").
Recitals:
A.    Seller and Purchaser are parties to that certain Purchase and Sale
Agreement effective June 29, 2015, relating to the purchase and sale of that
certain real property commonly known as Regency by the Vineyard, Euless, Texas
as more particularly described therein, as amended by (i) email exchange of
counsel dated July 30, 2015 and (ii) that certain First Amendment to Purchase
and Sale Agreement dated July 31, 2015 (collectively the "Contract").
B.    Seller and Purchaser desire to amend the Contract as provided below.
Agreement:
NOW, THEREFORE, in consideration of Ten and No/100 Dollars ($10.00) and the
mutual agreements herein contained, and in reliance thereon, Seller and
Purchaser hereby agree as follows:


1.
Defined Terms. Except as expressly defined in this Amendment, all capitalized
terms have the meaning(s) assigned in the Contract.

2.
Parallel Agreements.



(a)
Section 2(a) of the Contract is hereby deleted and replaced in its entirety by
the following:



"(a)
Notwithstanding anything to the contrary contained in this Contract, Purchaser
shall have no right to purchase the Property and Seller shall be under no
obligation to sell the Property unless (i) the Closing for all the Tranche A
Contracts occurs simultaneously, (ii) if the Closing of the Tranche B Contracts
does not occur simultaneously with the Closing of the Tranche A Contracts, the
Additional Extension Deposit (as defined in each Tranche B Contract) is
deposited on or before the Closing of the Tranche A Contracts; it being
understood and agreed the foregoing conditions precedent to Closing shall be for
the sole benefit of Seller and may be waived or enforced by Seller in its sole
and absolute discretion."



3.
Closing Date. The first paragraph of Section 5(a) of the Contract is deleted in
its entirety and amended to read as follows:



"(a)
Closing Date. The closing of the sale of the Property to Purchaser (the
"Closing") shall take place at the Title Company on August 26, 2015 (the
"Closing Date"). The parties may effect the Closing by making their Closing
deliveries into escrow with Title Company pursuant to escrow instructions that
do not conflict with the terms of this Contract.




Second Amendment to Purchase and Sale Agreement
1
 

15269186_2 

--------------------------------------------------------------------------------








4.
Miscellaneous.

(a)
Except as amended by this Amendment, the Contract remains effective in
accordance with its terms. The terms of this Amendment will control over any
conflicts between it and the terms of the Contract.



(b)
This Amendment may be executed in a number of identical counterparts, and a
facsimile or electronic mail transmission shall be binding on the party or
parties whose signatures appear thereon. If so executed, each of such
counterparts is to be deemed an original for all purposes, and all such
counterparts shall, collectively, constitute one amendment, but in making proof
of this Amendment, it shall not be necessary to produce or account for more than
one such counterpart.

REMAINDER OF PAGE INTENTIONALLY BLANK.
SIGNATURE PAGE(S) FOLLOWS.



Second Amendment to Purchase and Sale Agreement
2
 

15269186_2 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Second Amendment to be
effective as of the date first written above.


SELLER:


AP WP VINEYARD REIT LLC, a Delaware limited liability company




By: AP WP Texas MF LLC, a Delaware limited liability company, its Manager


By:
 
/s/ Curtis W. Walker
Name:
 
Curtis W. Walker
Title:
 
Designated Representative
 
 
Date signed: August 6, 2015









PURCHASER:


STEADFAST ASSET HOLDINGS, INC.,
a California corporation


By:
 
/s/ Ana Marie del Rio
 
Name:
 
Ana Marie del Rio
 
Title:
 
Vice President
 
 
 
 
 
 
 
Date signed: August 6, 2015
 
 






Second Amendment to Purchase and Sale Agreement
Signature Page